Dear Representative Nevens:
This office is in receipt of your request for an opinion of the Attorney General in regard to the clarification of two prior opinions of this office, Atty. Gen. Op. Nos. 98-85 and 99-331.  It is felt the clarification is necessary, as it appears that these opinions are in conflict with one another.
In Atty. Gen. Op. No. 99-331 this office observed that La. Const., Art. 6. Sec. 12 prohibits reduction of compensation of an elected official during his term of office.  While the election as police juror was in October, 1995 the Parish adopted a Home Rule Charter form of government which reduced the compensation of elected officials from $800 to $600 a month.  It was concluded reduction of salary was not permitted during the first term of office, but when the new term began it became legal for their compensation to be reduced.
We find no conflict with this reasoning and the conclusions of Atty. Gen. Op. No. 98-85.  A distinction can be made factually, but the legal conclusions remain the same that it becomes legal for the compensation of an elected official to be reduced when the new term begins.
In Atty. Gen. Op. 98-85 it was particularly recognized that the Home Rule Charter had a provision for transition that specified the police jurors in office would continue to serve as policejurors until the first Parish President assumed office.  It was found at that time the position as police juror was abolished, and under the Charter the police jurors became council members.  It was concluded as council members they were subject to the reduced compensation as set forth in the charter.
Consequently, it appears both opinions found when the new term began their compensation could be reduced, and under the specific provisions of the Charter involved in Atty. Gen. Op. No. 98-85 it specified they remained as police jurors until a Parish President was sworn in.  There is nothing to show when the term as police jurors ended and a new term began in the latter opinion.
We hope this clarifies the issue, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                   RICHARD P. IEYOUB Attorney General
                                By:_____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr